Simmons, C. J.
1. Where articles of impeachment are preferred against a policeman, one of the specifications- charging him with “ cursing and using profane and vulgar language ” in and about the guard-house, it is error to allow a witness to testify, over proper objection of the defendant, that witness has heard defendant use language which witness “considered profane and vulgar and cursing, ” without stating literally or in substance what was the language used. Whether such language was in fact vulgar, profane, or cursing is a matter to be determined by the court.
2. Where in such a trial the defendant is charged with violating a rule which prescribes that members of the police force shall not “ use profane language . . while on duty or in uniform,” and the evidence fails to show that when such language was used the defendant was on duty 'or in uniform, a conviction on this charge is contrary to law.
3. Where the defendant is also charged with committing a breach of the peace by drawing a pistol, and the evidence clearly shows that the circumstances justified him in so doing, a conviction upon this charge is unauthorized and illegal.
4. None of the other charges preferred against the defendant were supported by any evidence whatever which tended to establish their truth.

Judgment reversed.


All the Justices concur.

Certiorari. Before Judge Parker. Glynn superior court. August 31, 1904.
Frank JET. Harris and Woodford Mabry, for plaintiff in error.
G. F. Goodyear, contra.